DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8-10, 17-19, 26, 28 and 35 are pending in this office action.
Claims 1, 10, 19 and  28 have been amended.

Response to Arguments
Applicant's arguments filed in the amendment filed 1/28/2022 have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 17, 19, 26, 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2018/0375619 A1) in view of Kim et al (US 2019/0394768 A1).

Regarding claim 1, Hwang teaches a method for transmitting Uplink Control Information (UCI), the method comprising: 
Hwang: Fig. 12; [0126], UE transmits P-CSI/UCI), a short-Transmission Time Interval (TTI) position and/or a short uplink channel for transmitting UCI (Hwang: [0133]-[0134], position of sTTI for transmitting P-CSI/UCI is determined within a subframe); and 
transmitting, by the UE, the UCI in the determined short-TTI position and/or the determined short uplink channel (Hwang: [0126], [0133] transmitting P-CSI/UCI in the sTTI within the subframe),
wherein determining, by the UE, the short-TTI position and/or the short uplink channel for transmitting UCI comprises: 
receiving, by the UE, second configuration information indicating a periodicity and an offset of a feedback for transmitting UCI or indicating a periodicity of a feedback for transmitting UCI (Hwang: [0133]-[0134], determining period and offset of subframe where P-CSI/UCI is transmitted), and determining the feedback short-TTI position according to the second configuration information (Hwang: Abstract; [0136], determining the actual period of for a shortened TTI); and
transmitting, by the UE, the UCI in the determined short-TTI position and/or the determined short uplink channel comprises: transmitting, by the UE, the UCI in the feedback short-TTI position, wherein the UCI comprises at least one of a Scheduling Request (SR) or Periodic Channel State Information (P-CSI) (Hwang: [0126], [0133] transmitting to the BS P-CSI/UCI in the sTTI within the subframe).  
Hwang does not explicitly disclose receiving the second configuration comprising periodicity and offset of short-TTI position.
Kim: Figs. 5, 7-9, [0162]-[0177] UE receiving offset and period of sTTI for CSI/CQI reporting).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hwang by receiving the second configuration comprising periodicity and offset of short-TTI position as disclosed by Kim to provide a system for determining CSI measurement period in sTTI (Kim: Abstract, [0006]).

Regarding claim 10, Hwang teaches a method for receiving Uplink Control Information (UCI), the method comprising: 
determining, by a base station (Hwang: Fig. 12, [0122] BS configures TTI size via high-layer), a short-Transmission Time Interval (TTI) position and/or a short uplink channel for transmitting UCI (Hwang: [0133]-[0134], position of sTTI for transmitting P-CSI/UCI is determined within a subframe); and 
receiving, by the base station, the UCI in the determined short-TTI position and/or the determined short uplink channel (Hwang: [0126], [0133] transmitting to the BS P-CSI/UCI in the sTTI within the subframe),
wherein determining, by the base station, the short-TTI position and/or the short uplink channel for transmitting UCI comprises: 
determining, by the base station, that the UCI is transmitted in a feedback short-TTI position (Hwang: [0134]-[0136], determining shortened TTI for transmitting P-CSI); and 
Hwang: [0133]-[0134], determining period and offset of subframe where P-CSI/UCI is transmitted), wherein the UCI comprises at least one of Scheduling Request (SR) or Periodic Channel State Information (P-CSI) (Hwang: [0126], [0133] transmitting to the BS P-CSI/UCI in the sTTI within the subframe).
Hwang does not explicitly disclose receiving the second configuration comprising periodicity and offset of short-TTI position.
Kim teaches receiving the second configuration comprising periodicity and offset of short-TTI position (Kim: Figs. 5, 7-9, [0162]-[0177] UE receiving offset and period of sTTI for CSI/CQI reporting).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hwang by receiving the second configuration comprising periodicity and offset of short-TTI position as disclosed by Kim to provide a system for determining CSI measurement period in sTTI (Kim: Abstract, [0006]).

Regarding claim 19, Hwang teaches a User Equipment (UE), comprising at least one processor and a memory (Hwang: Fig. 12; [0126], UE transmits P-CSI/UCI); wherein 
determine, by a User Equipment (UE) (Hwang: Fig. 12; [0126], UE transmits P-CSI/UCI), a short-Transmission Time Interval (TTI) position and/or a short uplink channel for transmitting UCI (Hwang: [0133]-[0134], position of sTTI for transmitting P-CSI/UCI is determined within a subframe); and 
transmit, by the UE, the UCI in the determined short-TTI position and/or the determined short uplink channel (Hwang: [0126], [0133] transmitting P-CSI/UCI in the sTTI within the subframe),
wherein determining, by the UE, the short-TTI position and/or the short uplink channel for transmitting UCI comprises: 
receive, by the UE, second configuration information indicating a periodicity and an offset of a feedback for transmitting UCI or indicating a periodicity of a feedback for transmitting UCI (Hwang: [0133]-[0134], determining period and offset of subframe where P-CSI/UCI is transmitted), and determine the feedback short-TTI position according to the second configuration information (Hwang: Abstract; [0136], determining the actual period of for a shortened TTI); and
transmit, by the UE, the UCI in the determined short-TTI position and/or the determined short uplink channel comprises: transmitting, by the UE, the UCI in the feedback short-TTI position, wherein the UCI comprises at least one of a Scheduling Request (SR) or Periodic Channel State Information (P-CSI) (Hwang: [0126], [0133] transmitting to the BS P-CSI/UCI in the sTTI within the subframe).  

Kim teaches receiving the second configuration comprising periodicity and offset of short-TTI position (Kim: Figs. 5, 7-9, [0162]-[0177] UE receiving offset and period of sTTI for CSI/CQI reporting).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hwang by receiving the second configuration comprising periodicity and offset of short-TTI position as disclosed by Kim to provide a system for determining CSI measurement period in sTTI (Kim: Abstract, [0006]).

Regarding claim 28, Hwang teaches a base station, comprising at least one processor and a memory (Hwang: Fig. 12, [0122] BS configures TTI size via high-layer); wherein the memory is configured to store readable program codes, and the at least one processor is configured to execute the readable program codes to: 
determine (Hwang: Fig. 12, [0122] BS configures TTI size via high-layer), a short-Transmission Time Interval (TTI) position and/or a short uplink channel for transmitting UCI (Hwang: [0133]-[0134], position of sTTI for transmitting P-CSI/UCI is determined within a subframe); and 
receive the UCI in the determined short-TTI position and/or the determined short uplink channel (Hwang: [0126], [0133] transmitting to the BS P-CSI/UCI in the sTTI within the subframe),

to determine that the UCI is transmitted in a feedback short-TTI position (Hwang: [0134]-[0136], determining shortened TTI for transmitting P-CSI); and 
to transmit second configuration information indicating a periodicity and an offset of the feedback for transmitting UCI, or indicating a periodicity of a feedback short-TTI position for transmitting UCI , to a UE  (Hwang: [0133]-[0134], determining period and offset of subframe where P-CSI/UCI is transmitted), wherein the UCI comprises at least one of Scheduling Request (SR) or Periodic Channel State Information (P-CSI) (Hwang: [0126], [0133] transmitting to the BS P-CSI/UCI in the sTTI within the subframe).
Hwang does not explicitly disclose receiving the second configuration comprising periodicity and offset of short-TTI position.
Kim teaches receiving the second configuration comprising periodicity and offset of short-TTI position (Kim: Figs. 5, 7-9, [0162]-[0177] UE receiving offset and period of sTTI for CSI/CQI reporting).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hwang by receiving the second configuration comprising periodicity and offset of short-TTI position as disclosed by Kim to provide a system for determining CSI measurement period in sTTI (Kim: Abstract, [0006]).


Regarding claims 8 and 17, Hwang teaches wherein transmitting, by the UE, the UCI in the feedback short-TTI position comprises: transmitting, by the UE, the UCI in an sPUCCH or an sPUSCH in the feedback short-TTI position (Hwang: [0151], transmitting UCI in sPUCCH).
    
Regarding claims 26 and 35, Hwang teaches wherein the at least one processor is configured to execute the readable program codes to transmit the UCI in an sPUCCH or an sPUSCH in the feedback short-TTI position; or when the UE supports simultaneous transmission of the sPUCCH and the sPUSCH  (Hwang: [0151], transmitting UCI in sPUCCH), or there is no sPUSCH in the feedback short-TTI position, to transmit the UCI in the sPUCCH in the feedback short-TTI position; or when the UE does not support simultaneous transmission of the sPUCCH and the sPUSCH, and there is an sPUSCH in the feedback short-TTI position, to transmit the UCI in the sPUSCH in the feedback short-TTI position.  

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2018/0375619 A1) in view of Kim et al (US 2019/0394768 A1) in further view of Lee et al (US 2019/0116611 A1).

Regarding claim 9 and 18, Hwang in view of Kim does not explicitly disclose wherein transmitting, by the UE, the UCI in the sPUCCH or the sPUSCH in the feedback short-TTI position comprises: when the UE supports simultaneous transmission of the sPUCCH and the sPUSCH, or there is no sPUSCH in the feedback 
 or  Page 12 of 22 71733404V.1Appl. No. Not Yet AssignedPreliminary Amendmentwhen the UE does not support simultaneous transmission of the sPUCCH and the sPUSCH, and there is an sPUSCH in the feedback short-TTI position, then transmitting, by the UE, the UCI in the sPUSCH in the feedback short-TTI position. 
	Lee teaches wherein transmitting, by the UE, the UCI in the sPUCCH or the sPUSCH in the feedback short-TTI position comprises: when the UE supports simultaneous transmission of the sPUCCH and the sPUSCH, or there is no sPUSCH in the feedback short-TTI position, then transmitting, by the UE, the UCI in the sPUCCH in the feedback short-TTI position  or  Page 12 of 22 71733404V.1Appl. No. Not Yet AssignedPreliminary Amendmentwhen the UE does not support simultaneous transmission of the sPUCCH and the sPUSCH, and there is an sPUSCH in the feedback short-TTI position, then transmitting, by the UE, the UCI in the sPUSCH in the feedback short-TTI position (Lee: [0089]-[0176]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hwang in view of Kim wherein transmitting, by the UE, the UCI in the sPUCCH or the sPUSCH in the feedback short-TTI position comprises: when the UE supports simultaneous transmission of the sPUCCH and the sPUSCH, or there is no sPUSCH in the feedback short-TTI position, then transmitting, by the UE, the UCI in the sPUCCH in the feedback short-TTI position  or  Page 12 of 22 71733404V.1Appl. No. Not Yet AssignedPreliminary Amendmentwhen the UE does not support simultaneous transmission of the sPUCCH and the sPUSCH, and there is an sPUSCH in the feedback short-TTI position, then transmitting, by the UE, the UCI in the sPUSCH in the feedback short-TTI position as disclosed by Lee to provide a system for supporting one or more TTI lengths (Lee: Abstract).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478